Citation Nr: 0605880	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for dysthymia.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1977 to July 1980.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal a from March 1999 decision by the 
RO which granted service connection for dysthymia secondary 
to the service-connected headache disorder, and assigned a 10 
percent evaluation, and denied entitlement to TDIU.  In 
October 2001, the Board, in part, remanded the issues on 
appeal for additional development.  

By rating action in March 2004, service connection was 
established for lumbosacral strain, and a 10 percent 
evaluation was assigned.  A notice of disagreement to the 
evaluation assigned and the effective date of the award was 
received in August 2004, and a statement of the case was 
promulgated in September 2004.  As a substantive appeal has 
not been received, these issues are not in appellate status 
and can not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for dysthymia more nearly approximated the degree of 
occupational and social impairment contemplated by a 30 
percent schedular rating, and no higher.  

3.  The veteran's service-connected disabilities include 
headaches, rated 30 percent disabling; dysthymia, rated 30 
percent disabling, lumbosacral strain, rated 10 percent 
disabling, and left eyebrow scar, rated noncompensably 
disabling.  The combined rating is 60 percent.  

4.  The veteran has a high school education and has 
occupational experience in industrial manufacturing and food 
service; he reportedly last worked in April 2000.  

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 30 percent, 
and no higher, for dysthymia, from the initial grant of 
service connection have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9400-
9433 (2005).  

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The issues currently on appeal arise from claims received in 
February and April 1998.  The Board concludes that 
information and discussion as contained in the March 1999 
rating decision, the statement of the case issued in July 
2001, the August 2001, and April 2004 supplemental statements 
of the case, the Board remand in October 2001, and in letters 
sent to the veteran in May 1998, April 1999, May and June 
2002, February 2003, and July 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing increased severity 
of his dysthymia than is reflected by the current evaluation 
assigned, and how his service-connected disabilities rendered 
him unable to work.  He was advised of what evidence was 
necessary to substantiate the claims currently on appeal; why 
the current evidence was insufficient to award the benefits 
sought, and instructed to submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how the claims were still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, VA has obtained medical 
reports from all of the sources identified by the veteran, 
including duplicate reports incorporated with records 
received from the Social Security Administration.  The Board 
notes that there does not appear to be any outstanding 
available medical records that are relevant to this appeal.  

Factual Background

The veteran was examined by VA on two occasions during the 
pendency of this appeal, in October 1998 and September 2003.  
The first VA examination was conducted for the purpose of 
establishing service connection for dysthymia, whereas the 
second VA examination was undertaken to determine the 
severity of his dysthymia for rating purposes.  The remaining 
pertinent medical evidence includes numerous VA and private 
medical records from 1984 to 2000, including some duplicate 
reports received from the Social Security Administration.  

When examined by VA in October 1998, the examiner indicated 
that he reviewed the claims file and provided a description 
of the veteran's medical history.  The veteran denied any 
history of alcohol or drug use prior to service and said that 
he started drinking after the onset of his headaches.  The 
veteran's appearance was neat and clean.  His speech was 
pressured and his affect was labile.  There was no evidence 
of psychotic ideations, and his thought processes were 
relevant and coherent.  There was no evidence of 
hallucinations, and his cognitive functions appeared 
relatively intact, although he was somewhat paranoid.  He was 
somewhat distracted and tended to give a poor sequencing of 
events, but was easily re-focused by the examiner.  His 
sensorium was alert.  The examiner noted that there was 
evidence in the file that the veteran tended to give 
different statements at different times.  The diagnoses 
included dysthymia, late onset, history of polysubstance 
abuse, and personality disorder with borderline anti-social 
traits.  The Global Assessment of Functioning (GAF) score was 
46.  

The evidentiary record includes numerous private and VA 
medical records (including some duplicates) showing treatment 
for various maladies from 1984 to 2000.  On a psychiatric 
evaluation for Social Security disability in August 2000, the 
veteran reported that he worked in a steel mill for about 
twenty years and took early retirement in 1991, after missing 
significant work due to residuals from an automobile accident 
in 1988.  The veteran reported symptoms of suicidal 
ideations, isolation, and auditory and visual hallucinations.  
He felt helpless and hopeless, but denied feeling worthless 
or guilty.  He reported that he started using drugs when he 
was about 23, but stopped about two or three years ago.  He 
started drinking alcohol when he was 16 years old and was 
drinking heavily by the time he was in the service, but cut 
his intake to about a quart of whiskey a week about three 
years ago.  The diagnosis was schizophrenia, undifferentiated 
type with paranoid features predominating and super-added 
severe depression.  The GAF score was 40.  

Also included in the Social Security records was a report by 
rehabilitation services which noted that the veteran was 
treated conservatively for work related injuries incurred on 
three separate occasions.  He injured his right hip and thigh 
and subsequently developed lumbosacral strain after a slip 
and fall injury while working as a dishwasher in June 1998.  
In December 1999, he injured left hand and little finger 
washing dishes at work.  In April 2000, he suffered trapezius 
and intercostal sprains and strains during the course of 
employment.  

When examined by VA in September 2003, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history.  The examiner 
noted that there was a history of drug-seeking behavior.  The 
veteran denied any history of suicide attempts, and reported 
that he was not taking any psychotropic medications.  He 
denied any history of problems with co-workers or supervisors 
when he worked.  He reported bouts of depression nearly 
everyday, but denied any suicidal or homicidal ideations, 
saying that he loved life too much.  He admitted to chronic 
difficulties with early and middle insomnia secondary to pain 
and depression, but denied any neurovegetative symptoms of 
depression, including difficulty with interest, hopelessness, 
energy, concentration, appetite, and psychomotor retardation.  
He admitted to chronic anxiety and periodic anxiety attacks 
in response to specific stressors, but denied any classic 
symptoms of panic disorder.  He said that his anxiety attacks 
occurred about once every three months.  He admitted to mood 
instability, irritability, and low frustration tolerance.  
Despite his depression, he denied having had any direct 
mental health care for the past eight years.  He also 
reported being unemployed since around 1990.  

The veteran reported that he had no trouble making friends, 
but tried not to socialize outside of the family because of 
his financial situation.  He interacted well with his family 
and maintained regular contact with his five children.  He 
spent a great deal of time in bed because of chronic pain, 
but tried to remain active doing things with his children 
such as, watching and playing football and playing chess.  
The veteran reported that his headaches were his primary 
limiting factor and that medications have been largely 
ineffective.  

On mental status examination, the veteran was well built, 
neatly dressed, and well groomed.  He was sleeping in the 
waiting room prior to being called in, and was reported to 
have been demanding and difficult by the hospital staff.  He 
was pleasant and cooperative with the examiner.  At times, he 
appeared evasive and to be contemplating the impact of his 
answers.  His intelligence and fund of knowledge appeared 
average to below average, but was consistent with previous IQ 
tests which indicated that he was in the 14th percentile with 
an IQ of 84.  His mood was euthymic, and his affect was 
frustrated but mood congruent.  He was somewhat flat and 
aloof, but was neither compulsive or impulsive.  He appeared 
to understand the ramifications and the need for the 
examination, and minimized or denied the extent of his 
psychological problems and focused on or exaggerated some of 
his physical complaints.  His speech was relevant and 
coherent, and was of regular rate and rhythm.  He gave some 
rambling responses rather than specific goal-oriented 
responses.  There was no evidence of confabulation, but there 
was a sense of exaggeration concerning his physical 
limitations and the psychological impact on his life.  He 
admitted to auditory hallucinations and some dissociation 
while in extreme moods.  He admitted to feelings of chronic 
emptiness and periodic difficulty with irritability, but 
denied any suicidal, homicidal, or assaultive ideations.  He 
denied symptoms of panic disorder, paranoia, delusions, 
visual hallucinations, or symptoms of thought control, and 
there was no evidence of any formal thought disorder.  His 
thought processes were rambling at times, and goal-directed 
at other times.  His insight and judgment were limited.  The 
diagnoses included dysthymia, polysubstance abuse, and 
borderline personality disorder.  The GAF score was 50 for 
current and the past year.  The examiner indicated that the 
veteran appeared to have serious symptoms of occupational 
impairment due to his dysthymia and borderline personality 
disorder.  The examiner noted that the veteran did not have 
an overwhelming amount of depressive symptoms.  He opined 
that while his dysthymia may be related, in part, to his 
headaches, it was more likely than not that his dysthymic 
symptoms were due to his borderline personality disorder, and 
that if his chronic headache pain was resolved, he would 
continue to have occupational and interpersonal difficulties.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

As noted above, this appeal arises from an original claim for 
compensation benefits and a March 1999 rating decision which 
granted service connection for dysthymia, and assigned a 10 
percent evaluation, effective from February 27, 1998, the 
date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where dysthymia results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where dysthymia causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where dysthymia results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where dysthymia causes occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  

38 C.F.R. § 4.130, Diagnostic Codes 9440-9433 (2005).  


Dysthymia

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2005).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2005).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 30 percent 
schedular rating from the initial grant of service 
connection, and no higher.  

The veteran's psychiatric symptomatology and the clinical 
findings from the two VA examinations during the pendency of 
the appeal were not materially different.  Of the two 
examinations, the most recent report in September 2003 
provided a more detailed clinical picture and in-depth 
analysis of all of the evidence of record.  

In contrast, the psychiatric examination conducted for Social 
Security disability in August 2000 presented a completely 
different psychological picture of the veteran then was shown 
on any of the numerous medical reports from 1984 to 2003, 
including the two VA psychiatric examinations.  It is evident 
that the examiner's findings and conclusions were based 
entirely on the veteran's self-described history of symptoms 
without review of any additional psychiatric records.  
Furthermore, the examiner offered no discussion or analysis 
for her opinions or diagnosis of schizophrenia.  The Board is 
not bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  

The veteran's description of his symptoms were, in several 
instances, significantly different and often contradicted 
what he described to other healthcare providers prior to and 
after the August 2000 examination, and raises serious 
questions as to his credibility and his ability to provide 
reliable information.  For example, he reported that he had 
no friends and preferred to be alone; that he did not 
understand the purpose of the examination; that he had 
chronic suicidal thoughts and had attempted suicide in 1991, 
for which he underwent gastric lavage at a VA hospital.  
However, when examined by VA in September 2003, the veteran 
stated that he had no problems making or keeping friends, and 
said that he minimized his social contact because of 
financial embarrassment.  The records show that he clearly 
understood the nature and purpose of the psychiatric 
examinations in 1996 and 2003.  The records do not show any 
suicide attempts, only a hospitalization in 1993 for 
observation after he reported that he was suicidal.  
Immediately upon admission, he recanted and said that he only 
claimed he was suicidal because he was depressed because he 
had lost custody of his children, his girlfriend was trading 
sex for drugs, and he was homeless.  He has repeatedly denied 
any history of suicide attempts and has stated several times 
that he loves life too much to do so.  

The Board finds additional support to discount the August 
2000 psychiatric opinion in the September 1996 psychological 
evaluation for Social Security disability.  That evaluation 
also included psychological tests for intelligence, memory, 
reading and comprehension.  The examiner's findings and 
conclusions were not materially different from the two VA 
examinations and, in fact, included very similar observations 
of the veteran's behavior during the examination.  He noted 
that the veteran tended to minimize or deny the extent of his 
psychological problems and focused on his physical problems.  
The examiner also indicated that the veteran tended to 
exaggerate the extent of his physical complaints.  The 
veteran reported occasional suicidal thoughts, but said that 
they were just thoughts that crossed his mind and that he had 
no actual plans or attempts.  He also described flashbacks 
that were like hallucinations, but attributed them to his 
involvement with cocaine.  The veteran did not appear to be 
psychotic and did not display any psychotic symptoms.  
Testing showed the veteran was in the low average range for 
intelligence and his concentration skills and short-term 
memory were average or slightly above average.  The diagnoses 
included poly-substance abuse, depressive disorder, not 
otherwise specified, and borderline personality disorder.  
Based on the discussion above, the Board finds the August 
2000 psychiatric evaluation is of limited probative value and 
provides little substantive information on the severity of 
the veteran's dysthymia.  

Turning to the question of the severity of the veteran's 
dysthymia, the principal symptomatology includes depression 
and insomnia.  Despite these problems and his assertion that 
he has been unable to work since 1991, the evidentiary record 
shows that he had periods of employment at least up until 
April 2000, without any reported lost time at work because of 
any dysthymic symptoms.  (See August 2000 Rehab Services 
Report).  Nonetheless, the evidence does suggest that the 
veteran has occupational and social impairment due to 
symptoms of depressed mood, anxiety, and chronic sleep 
impairment of such severity so as to warrant the assignment 
of a 30 percent evaluation under the criteria outlined above.  

The Board is cognizant of the fact that various examiners 
have offered GAF scores between 40 and 50.  The GAF score is 
an indicator of the examiner's assessment of the individual's 
overall functioning.  However, the Board is not required to 
assign a rating based merely on such scores.  A GAF score 
between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

In this regard, the Board notes that, aside from the August 
2000 psychiatric examination for Social Security which 
rendered a diagnosis of schizophrenia, all of the GAF scores 
encompassed multiple diagnoses.  Thus, the GAF scores were an 
assessment of the veteran's overall functioning and did not 
reflective the severity of dysthymia, alone.  The only 
examination which attempted to disassociate the symptoms 
related to the service-connected dysthymia from any co-
existing but unrelated disorder was the September 2003 VA 
report.  The examiner pointed out that the veteran did not 
have an overwhelming amount of depressive symptoms.  In fact, 
he suggested that the majority of the veteran's dysthymic 
symptoms and his occupational and interpersonal difficulties 
were related to his borderline personality rather than to the 
service-connected dysthymia.  The examiner pointed out that 
people with a borderline personality often had difficulty 
with flexibility, accepting direction from superiors, and 
with interpersonal relationships.  The September 1996 
psychological report indicated that the veteran's low average 
intellectual ability restricted his overall long-term 
vocational and academic potential.  However, his 
concentration skills and short-term memory functioning were 
average or slightly above average.  

Moreover, the clinical findings on both VA examinations 
failed to demonstrate any of the criteria required for the 
assignment of a 50 percent evaluation or higher under the 
diagnostic criteria discussed above.  There was no evidence 
of flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, or true panic attacks.  The veteran's 
inability to handle complex commands or abstract thinking is 
not shown to be a residual of his dysthymia, but to his 
intellectual capacity and fund of knowledge.  There was no 
evidence of any impairment of judgment, disturbance of 
motivation or mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran reported that he has never had any problems getting 
along with co-workers or supervisors when he worked, and said 
that he had no difficulty making or keeping friends.  In the 
absence of any symptomatology required for an evaluation of 
50 percent or more, the Board concludes that the GAF scores 
assigned during this period do not reflect the actual degree 
of impairment due to dysthymia alone, based on the criteria 
in DSM-IV.  

The Board does not discount the effect of the veteran's 
symptoms of depression and sleep disturbance on his daily 
activities.  His symptoms are reflective of the severity and 
persistence to warrant an evaluation of 30 percent under the 
criteria discussed above.  However, the Board concludes that 
he does not meet or nearly approximate the level of 
disability required for a rating in excess of 30 percent from 
the initial grant of service connection.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran is service-connected for 
dysthymia, rated 30 percent disabling; headaches, rated 30 
percent disabling; lumbosacral strain, rated 10 percent 
disabling, and a scar on the left eyebrow, rated 
noncompensably disabling.  Since the veteran does not have at 
least one disability ratable at 40 percent or more, he does 
not meet the threshold requirements for the requested 
benefit.  

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience working in 
steel mills and in food service.  Except for a voluntary 
admission for depression in 1993, the veteran has not been 
hospitalized for any psychiatric or low back problems, or 
headaches.  Prior to an accident while working as a 
dishwasher in April 2000, the evidence showed no significant 
abnormal findings pertaining to his back.  While he had some 
mild limitation of motion of the lumbosacral spine on VA 
examination in September 2003; overall, he had good mobility 
and was able to perform the normal activities of daily 
living.  The veteran could stand on his heels and toes, and 
there was no evidence of any muscle spasm or neurological 
deficits.  His headaches are well controlled with medication 
and his left eyebrow scar is asymptomatic.  

The Board has considered the handwritten statement from a 
private physician in November 2003, to the effect that the 
veteran's employment has been "affected" by recurrent 
headaches since 1979.  However, the statement does not 
indicate or otherwise suggest that the veteran is totally 
disabled because of his headaches.  The evidentiary record 
shows that the veteran was employed full-time up until at 
least 1991, and that he has had periods of part-time 
employment up until 2000 without any time lost due to his 
headaches.  Moreover, a VA physician in March 1998 opined 
that the veteran was not totally disabled because of his 
headaches.  That examination was conducted for the specific 
purposes of determining whether the veteran was unemployable 
because of his headaches.  In short, there is no evidence of 
record which shows that the veteran is, in fact, unemployable 
because of his headaches, alone or because of the totality of 
the veteran's service-connected disabilities.  While the 
veteran was awarded disability compensation by the Social 
Security Administration in October 2000, the decision showed 
that his unemployability was due specifically and primarily 
to a nonservice connected psychosis, diagnosed as 
schizophrenia.  

Accordingly, the Board finds that the evidence does not 
demonstrate that his service-connected disabilities, when 
considered in association with his educational and 
occupational background, renders him unable to secure or 
follow a substantially gainful employment.  




ORDER

An initial schedular evaluation of 30 percent, and no 
greater, for dysthymia is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

Entitlement to TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


